DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objections to the specification are withdrawn in view of the amendments thereto.
The objection to claim 15 as being a multiple dependent claim is withdrawn in view of the amendment to the claim.
The rejection of claims under 35 USC 112(b) is withdrawn in view of the amendment to the claims.
The rejection of claim 18 under 35 USC 112(a) is withdrawn in view of the deletion of reference to body immune response in favor of T cell activities add to the claim.
The rejection of claims 10 and 23 under 35 USC 112(a) is withdrawn in view of the deletion of the reference to a single domain antibody.

Election/Restrictions
This application is in condition for allowance except for the presence of nonelected species in claims 1-4 and as applied to dependent claims 7, 8, 10-20 and 22-28 directed to species non-elected with traverse in the reply filed on 7/14/21. There are no generic claims allowed or pending and no further species will be examined. A claim that lists species is not a generic claim.
Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claim parts or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claim parts by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 28, 2022